IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  May 14, 2008
                               No. 07-10702
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

v.

DONALD DEAN ROWELL,

                                            Defendant-Appellant.


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 2:06-CR-74-1


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Donald Dean Rowell was convicted by a jury of receipt of photographic
child pornography (Count One), receipt of video child pornography (Count Two),
receipt of child obscenity (Count Three), and possession of child pornography
(Count Four). Rowell was sentenced to 168-month terms of imprisonment on
Counts One, Two, and Three and to a 120-month term of imprisonment on Count
Four, with all terms to run concurrently.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10702

      Rowell argues that the district court erred in applying the good-faith
exception of United States v. Leon, 468 U.S. 897 (1984), to deny his motion to
suppress. Rowell contends that the exception should not have been applied
because the search warrant was based on an affidavit so lacking in indicia of
probable cause as to render official belief in its existence entirely unreasonable.
He also argues that the good faith exception is inapplicable because the same
officer who provided the affidavit was the investigating agent who executed the
search warrant.
      Although the affidavit in this case contained what may be regarded as a
conclusory statement regarding Rowell’s subscription to a child pornography
website, the affidavit here was not a “bare bones” one because it also contained
rather detailed information about a large-scale investigation of child
pornography on the internet conducted by United States Immigration and
Customs Enforcement (USICE) agents, as well as details regarding an
investigation focused on Rowell. See United States v. Maggitt, 778 F.2d 1029,
1036 (5th Cir. 1985). The affiant, who also executed the search warrant, was
entitled to rely on the information provided by the USICE investigation. See
United States v. De Leon-Reyna, 930 F.2d 396, 399-400 (5th Cir.1991) (en banc).
Further, the affidavit provided sufficient details to link the residence described
in the affidavit to child pornography, given that Rowell had attempted to access
a child pornography website from an IP address associated with the residence,
that Rowell was a subscriber to a child pornography website, and that Rowell
resided at the Cherry Avenue address. We conclude that, under the totality of
the circumstances, the affidavit was sufficient. See United States v. Fisher, 22
F.3d 574, 578 (5th Cir. 1994).
      Rowell renews his argument that his sentence was imposed in violation of
the Sixth Amendment. He argues that his proper range under the Sentencing
Guidelines is 57-71 months, the range that, he contends, would be obtained if
offense level enhancements based on facts not found by the jury were deleted.

                                        2
                                  No. 07-10702

This court has held that, after United States v. Booker, 543 U.S. 220 (2005), the
Sixth Amendment does not prevent a sentencing judge from finding all facts
relevant to sentencing. See United States v. Alonzo, 435 F.3d 551, 553 (5th Cir.
2006); United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). Rowell’s
argument is without merit.
      Rowell argues that the sentence imposed by the district court was
“procedurally unreasonable.” He asserts that the district court did not provide
an adequate statement of reasons and that the district court improperly treated
the Sentencing Guidelines as mandatory.
      This court reviews a sentencing decision for “reasonableness,” and as the
Supreme Court has clarified, “[the] explanation of ‘reasonableness’ review in the
Booker opinion made it pellucidly clear that the familiar abuse-of-discretion
standard of review now applies to appellate review of sentencing decisions.” Gall
v. United States, 128 S. Ct. 586, 594 (2007).           This court conducts its
reasonableness review in light of the factors set forth in 18 U.S.C. § 3553(a).
Mares, 402 F.3d at 519-20. Where the district court imposes a sentence within
a properly calculated guidelines range, little explanation is required, and this
court will give the sentence “great deference” and “will infer that the judge has
considered all the factors for a fair sentence set forth in the Guidelines.” Id.
This court presumes the reasonableness of a sentence within a properly
calculated guidelines range, and the Supreme Court has upheld the use of this
presumption. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007); Alonzo,
435 F.3d at 554.
      The district court’s determination, expressed at sentencing, that the
guidelines range is appropriate refutes Rowell’s contention that the district court
viewed the Guidelines as mandatory.         Rowell has failed to overcome the
presumption of reasonableness to which the district court’s within-the-guidelines
sentence is entitled. See Alonzo, 435 F.3d at 554.
      AFFIRMED.

                                        3